UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2302


In Re:   WILLIAM D. MORRIS,

                Petitioner.




    On Petition for Writ of Mandamus.       (0:05-cr-00056-MBS-1)


Submitted:   March 29, 2010                  Decided:   April 15, 2010


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William D. Morris, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William D. Morris, convicted and sentenced to eighty-

four months in prison in the District Court for the Southern

District of Georgia after pleading guilty pursuant to a plea

agreement to one count each of wire, mail and bank fraud, in

violation of 18 U.S.C. §§ 1341, 1343-44 (2000), has petitioned

this court for a writ of mandamus.                         In his petition, Morris

asks, among other things, that this court direct the Government

to file a Fed. R. Crim. P. 35 motion for sentence reduction on

his behalf.

             To   obtain     mandamus      relief,         a    petitioner       must   show

that:

       (1) he has a clear and indisputable right to the
       relief sought; (2) the responding party has a clear
       duty to do the specific act requested; (3) the act
       requested is an official act or duty; (4) there are no
       other adequate means to attain the relief he desires;
       and (5) the issuance of the writ will effect right and
       justice in the circumstances.

In   re    Braxton,    258   F.3d   250,       261   (4th       Cir.     2001)    (internal

quotation     marks    and   citation      omitted).              We     have    considered

Morris’s petition and find that he is not entitled to mandamus

relief.       Accordingly,      although       we    grant       leave    to     proceed    in

forma pauperis, we deny the mandamus petition.                         We dispense with

oral      argument    because    the    facts        and       legal   contentions         are




                                           2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                    3